Response to Petition eor Rehearing by
Judge Carroll.
In response to the petition for rehearing filed by counsel for the Ewald estate, so much of the opinion in these cases that may be found in 168 Ky. 71, as recites that “The judgment in each case is affirmed by a divided court,” is withdrawn, because it does not correctly represent the views of the members of the court as set out in the opinion.
On a reconsideration of the cases the members of the court adhere to the conclusions ascribed to them in the opinion, and this being so it will be seen that Judges Settle, Hurt, Thomas and Carroll are of the opinion that the money sought to be taxed had a situs for taxation in Lyon county, and not in the city of Louisville, at the assessing periods in 1903, 1904 and 1905, and that all the court except Judge Thomas are of the opinion that it had a situs for taxation in the city of Louisville at the assessing periods in 1906 and 1907. It results from this that so much of the judgment as holds that the money *510liad a situs for taxation in Louisville in 1904, 1905 and 1906 must be reversed. In other respects the judgment is affirmed, as Lyon county is not seeking- in these cases to tax the money in that county for the years 1904, 1905 and 1906.
Wherefore, the judgment is reversed, with directions to enter a judgment in conformity with this opinion.